IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-70,375-02


                     EX PARTE CHARLES FRANKIE NIETO, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 4-95-95-B IN THE 114TH DISTRICT COURT
                               FROM SMITH COUNTY


        Per curiam. ALCALA , J., not participating.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to imprisonment for life. After we granted Applicant an out-of-time appeal, the court of

appeals reversed the judgment of conviction and remanded the case to the trial court. Nieto v. State,

No. 01-09-00226-CR (Tex. App.—Houston [1st Dist.] Dec. 16, 2010) (not designated for

publication). We reversed and remanded the case to the court of appeals to consider the remaining

issues. Nieto v. State, 365 S.W.3d 673 (Tex. Crim. App. 2012). On remand, the court of appeals

affirmed the judgment of conviction. Nieto v. State, 01-09-00226-CR (Tex. App.—Houston [1st
                                                                                                  2

Dist.] Oct. 18, 2012) (not designated for publication).

       In a single ground, Applicant contends that he was deprived of his right to have a grand jury

determine whether probable cause existed to mandate a trial. We previously dismissed this

application. See TEX . CODE CRIM . PROC. art. 11.07, § 4. We now reconsider that dismissal on our

own motion and deny relief based on the trial court’s findings of fact and our own independent

review of the record.



Filed: September 12, 2018
Do not publish